The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1 and 4-23 are presently pending for examination.
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Claims 1, 4-9, 13-20, and 23-24 are pending for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9, 13-20, and 23-24 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. in view of Cui et al. (2004), and further in view of McSwiggen et al. (WO2008115851A2), and Jung et al. (EP1083232A1; previously cited).
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicants traversed the instant rejection by way of amending the claims to replace the transition phrase “comprising” with the transition phrase “consisting of.” According to Applicants by using the transition phrase “consisting of,” the composition of the instant application excludes DNA in the immunostimulant composition.   
Applicants further argued that “[T]he instant application also expressly excludes DNA in its nanoparticles. See US20110123637A1 at [0003].”  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed nanoparticles “expressly excludes DNA,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argued that the nanoparticles in Li materially differs from the instant application, because the nanoparticles of Li et al. include DNA in the nanoparticles.  Applicants are reminded that although the claims have been amended to recite that the immunostimulant composition consists of a pharmaceutically acceptable carrier and one or more protamine-RNA nanoparticles, it remains that the protamine-RNA nanoparticles of the instant claims include those “wherein the protamine-RNA nanoparticles consisting essentially or protamine and RNA..”  Contrary to Applicant’s assertions, Li et al. teach that the DNA included in the disclosed nanoparticles function as a carrier, see the following statement: “[C]alf thymus DNA serves as a carrier DNA in our LPD formulations and was shown to reduce the particle size by 10-30% and increase delivery efficiency by 20-80% (data not shown).”
If Applicants wish to limit the nanoparticles to consist only of protamine and RNA, the claims should be amended to support such an interpretation. It remains that the claimed composition consists of a pharmaceutically acceptable carrier and one or more protamine-RNA nanoparticles, wherein the protamine-RNA nanoparticles consisting essentially or protamine and RNA..”   There are no restrictions within the scope of the claimed invention to exclude wherein the carrier is DNA.  Thus, it remains the examiner’s position that protamine-RNA nanoparticles of the instant claims are not limited to a simple composition comprising nanoparticles consisting only of RNA and protamine. 
Furthermore, it is clear that the scope of the nanoparticles “consisting essentially of protamine and RNA,” also encompass PEG, and wherein the PEG is linked to a polymer, wherein the polymer is selected from “an antigenic hapten, peptide, and polypeptide.”  These limitations are recited in claims 21-22.  Additionally, the specification as filed recites that “[t]he immunostimulating composition of the present invention may be used in genetic vaccination, wherein an immune response is stimulated by introduction into the organism or into the cell (in vitro electroporation followed by adoptive transfer or direct injection by needle-dependent or needle-less devices) a suitable nucleic acid molecule which codes for this antigen. This nucleic        acid molecule may be a DNA or a mRNA.”  (See bridging ¶ between pages 23-24) Therefore, the presence of DNA incorporated into the claimed immunostimulating composition does not read away from the basic and novel features of the claimed invention.
Thus, Applicant’s arguments that the prior art does not disclose the claimed immunostimulant composition are not convincing. 
Regarding the additional data re-submitted by Applicant’s to support their position, the scope of the claims encompass where the protamine used in the preparation of nanoparticles, the scope of the claims encompass wherein both the RNA and protamine are present at 1mg/ml or more, and are not limited to wherein the particular ratio of protamine and RNA (or type of RNA) used to produce the values set forth in the Table provided by Applicants. (See page 4 of the reply filed 01/18/2022) As previously stated, the instant clams are not limited to the particular components defined in the specification as filed as having the ability to elicit an immune response, namely protamine/RNA nanoparticles having a diameter of 50 to 450 nm, wherein the nanoparticles were produced by “mixing protamine 5000 diluted 14 times in pure water and RNA at 1mg/ml in pure water.”  This appears to be the invention, however the claims as amended do not reflect the protamine/RNA nanoparticles discovered by Applicants to induce IFN-alpha ad described in the specification as filed.  Applicant’s showing in Table A is not commensurate in scope with the claimed “immunostimulant composition comprising protamine-RNA nanoparticles consisting essentially of RNA and protamine” recited in the claims.
Furthermore, the scope of the claimed invention clearly encompasses other components beyond the simple protamine and RNA recited in the instant claims.  The presence of the pharmaceutically acceptable carrier further broadens the scope of the claimed invention, since there does not appear that the carrier must function as an immunostimulant.
Regarding the Cui, McSwiggen, and Jung references, Applicants argued that these references do not cure the deficiencies of Li.
Contrary to Applicant’s assertions, to the extent that Applicants interpret the claims to be limited “an immunostimulant composition consisting of a pharmaceutically acceptable carrier and one or more protamine-RNA nanoparticles, it is noted that Jung et al. teach a combination of protamine and mRNA at a ratio of 1:2 in combination with a carrier (see ¶ [0051]).  Jung et al. does not specifically teach the limitation where the nanoparticles are “from 50 to 450 nm in diameter.”  However, the reference teaches the formation of complexes of protamine and RNA with a stoichiometry of positive charges of protamine to negative charges of tRNA at a ratio of approximately 1:1.  
The claims remain rejected for the reasons of record:
As previously stated, Li et al. clearly discloses nanoparticle compositions comprising RNA and protamine.  Li et al. reads on the instant invention to the extent that it reads on a composition comprising protamine-RNA nanoparticles having an average size of from 50 to 450 nm.  The disclosure of Li et al. teaches a weight ratio within the range of 8:1 to 1:2. (Claims 1, 4 and 18-23). Li et al. also teaches that the calf thymus DNA used in the compositions: “[c]ontains limited amounts of immunostimulating CpG motif and provides greater advantage than the plasmid DNA.” (Page 584).
Absent evidence to the contrary, since the prior art composition meets the structural limitations of the claimed invention, the prior art compositions would necessarily possess the same functional characteristics. If the prior art structure is capable of performing the intended functional limitation, it meets the claim. As previously stated, Li et al. discloses compositions comprising protamine-RNA nanoparticles having an average size of from 50 to 450 nm.  Moreover, the disclosure of Li et al. teaches a weight ratio within the range of 8:1 to 1:2. (Claims 1, 4, and 18-23). Li et al. also teaches that the calf thymus DNA used in the compositions: “[c]ontains limited amounts of immunostimulating CpG motif and provides greater advantage than the plasmid DNA.” (Page 584).
Li et al. does not teach wherein the immunostimulant composition further comprises an antigen and adjuvant, and further comprising an immunomodulating agent.
It would have been obvious to the ordinary skilled artisan at the time of the instant invention to combine the teachings of Li et al. and Cui et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to use the protamine-RNA nanoparticles of Li et al. in the formulation of immunostimulatory particles further comprising an adjuvant (e.g. carrier DNA), or an antigen in light of the teachings of Cui et al. which teaches that the use of LPD significantly increases the immunostimulatory activity of antigens combined with the LPD delivery system.  Moreover, Cui et al. teaches that the LPD system is effective in the delivery of antigen to local lymph nodes, which is a critical stem for a successful vaccine adjuvant and/or delivery system (See Page 23).
Additionally, Jung et al. teach a combination of protamine and mRNA at a ratio of 1:2 in combination with a carrier (see ¶ [0051]).  Jung et al. teach that the disclosed complex is used for manufacturing of a pharmaceutical composition for the stimulation of an immune response (see ¶ [0041]).  Thus, the ordinary skilled artisan would have been motivated to combine the RNA/protamine in a formulation for producing an immune response in an animal.
Regarding the methods set forth in claims 14-17, Li et al. clearly recites the combination of protamine in water with a solution of oligonucleotides (siRNA)/DNA in water.  The solution was allowed to stand at room temperature to allow for nanoparticle formation, before the addition of the DOTAP/Cholesterol carrier.  With respect to the limitation “1000 to 5000 heparin-neutralizing units of protamine per ml,” or :5000 heparin -neutralizing units of protamine” recited in claims 16-17, these terms are interpreted as reading on protamine isolated from salmon (see Li et al. Materials in Experimental Section).
Regarding the nucleic acid sequence set forth in claim 7, the sequences are drawn to RNAi sequences that are 100% homologous to RNAi constructs disclosed in McSwiggen et al.  For example, SEQ ID NO: 2 is a sequence of 21 base pairs in length.  However, this sequence is 100% homologous to nucleotides 1-21 of Sequence 3408 of McSwiggen et al. that is 25 base pairs in length.  It would have been obvious to the ordinary skilled artisan at the time of the instant invention to have substituted the RNA content of the compositions of Li et al. with the RNAi constructs of McSwiggen et al. in the design of the compositions of the instant invention.  The substitution of one RNAi molecule for another RNAi molecule targeting a different gene appears to be a simple matter of design choice from the prior art.
Absent evidence of unexpected properties associated with the full scope of the claimed invention, the claims remain rejected for the reasons set forth above.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633